Motion Denied as Moot; Petition for Writ of Mandamus Dismissed as Moot and
Memorandum Opinion filed April 19, 2013.




                                        In The

                      Fourteenth Court of Appeals

                                   NO. 14-13-00253-CV




                    IN RE MARGARET DIANE STONE, Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                387th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 11-DCV-190152

                       MEMORANDUM OPINION

      On March 27, 2013, relator filed a petition for writ of mandamus in this Court.
See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52. In the
petition, relator asks this Court to compel the Honorable Brenda Mullinix, presiding
judge of the 387th District Court of Fort Bend County, to vacate her order signed March
20, 2013, disqualifying relator’s attorney in the proceeding below. Relator also filed an
emergency motion for stay.
      On April 2, 2013, the trial court signed an amended order. Relator filed an
amended petition and emergency motion that was assigned number 14-13-00311-CV in
this court. Accordingly, in this cause, 14-13-00253-CV, the petition for writ of
mandamus is ordered dismissed as moot. Further, the motion for emergency stay is
denied as moot.



                                       PER CURIAM



Panel consists of Justices Christopher, Jamison and McCally.




                                           2